DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
Prosecution is reopened upon discovery of new prior art. The previous Notice of Allowability is withdrawn. Current pending claims 1-20 are reconsidered on the merits are addressed below over/in view of the newly discovered prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 was filed have been reviewed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (WO 2016/141282, IDS) in view of Arulkumar Subramaniam et al (NCC-Net: Normalized Cross Correlation Based Deep Matcher with Robustness to Illumination Variations).


TU et al (WO 2016/141282, IDS) teaches the following
An electronic apparatus comprising:
a memory storing a trained artificial intelligence model including a pooling layer having a plurality of filters (00073 teaches the use of memory; claim 1 teaches trained convolutional neural network/artificial intelligence comprising a pool layer, where pooling layer is multiple pooling filters as taught in 00020); and
a processor configured to use the trained artificial intelligence model to (00031 teaches processor(s) for the convolutional module 210)): 
obtain a plurality of feature maps from an input image, and identify a plurality of feature values of the input image by applying the plurality of filters of the pooling layer to the obtained plurality of feature maps of the input image (00027 teaches applying different pooling filters such as maximum pooling filter, average, stochastic which all output plurality of feature values on applied feature maps of the input image; 00056 teaches different/plurality of filters applied to individual portions of selected feature map 134).

TU et al (WO 2016/141282, IDS) teaches all the subject matter above, but not the following which is taught by Arulkumar Subramaniam et al (NCC-Net: Normalized Cross Correlation Based Deep Matcher with Robustness to Illumination Variations):
wherein the plurality of filters are moved on the plurality of feature maps to acquire a normalized cross correlation value between a partial area of the plurality of feature maps and the plurality of filters (page 1945 left column second paragraph teaches using normalized cross-correlations (NCC) applied on feature maps between input images over patches; page 1948 figure 2 teaches N filters each of size mxm operation on window size nxn through a search space, which is view as moving of the filters).
TU et al and Arulkumar Subramaniam et al are both in the field of image analysis, especially the use of neural network on feature maps with plurality of filters such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. calculating plurality of features values) to know devices and/or method (i.e. applying plurality of filters on feature maps) ready for improvement to yield predictable results.

Claim 2:
TU et al further teaches:
wherein each filter of the plurality of filters is applied to all of the plurality of feature maps (claims 20; 00027 teaches applying different pooling filters which all output plurality of feature values on applied feature maps of the input image).

Claim 3:
TU et al further teaches:
wherein the plurality of filters of the pooling layer are updated based on the identified plurality of feature values of the input image (above teaches filters, feature values from input images; 00021 teaches backpropagation ask part of the learning convolution neural network, where back propagation improving machine learning, which is view as updating of the pooling layers).



Arulkumar Subramaniam et al further teaches:
wherein the plurality of feature values are identified based on a similarity between each of the plurality of feature maps and the plurality of filters (above teaches the plurality filter on plurality feature maps; page 1950 left column first paragraph teaches extract patch pairs that are similar and dissimilar patches).

Claim 5:
Arulkumar Subramaniam et al further teaches:
The electronic apparatus of claim 1, wherein 
the pooling layer further includes a Relu layer through which the plurality of feature maps pass (above teaches pooling layer and plurality of feature maps; page 1946 right column 2.3 Proposed architectures of Patch matching teaches the use of ReLu).

Claim 6: 
Tu et al teaches the following subject matter:
The electronic apparatus of claim 5, wherein 
the plurality of feature values are identified as average values of each of the plurality of feature maps (00027 teaches applying different pooling filters such as maximum pooling filter, average, stochastic which all output plurality of feature values on applied feature maps of the input image).
Arulkumar Subramaniam et al further teaches:
that pass through the Relu layer (above teaches pooling layer and plurality of feature maps; page 1946 right column 2.3 Proposed architectures of Patch matching teaches the use of ReLu).

Claim 7:
Tu et al teaches the following subject matter:
The electronic apparatus of claim 1, wherein 
the plurality of feature maps are obtained by using a convolution layer included in the trained artificial intelligence model (0004 teaches convolutional neural network applied to data to yield a number of feature maps; 0006 teaches the same with training data where a convolutional kernel is applied).

Claim 8:
Tu et al teaches the following subject matter:
The electronic apparatus of claim 1, wherein 
a number of the plurality of filters is identified based on a number of the plurality of feature maps and a number of the plurality of feature values (0008 teaches the application of a filter to a portion of the selected feature map to output feature values such as maximum, average, and stochastic operations. 00046 further teaches the system 200 may apply number of convolutional kernels to training input data to generate plurality of feature maps that would output plurality of feature values).




Tu et al teaches the following subject matter:
The electronic apparatus of claim 1,wherein 
the processor is further configured to classify objects included in the input image based on the identified plurality of feature values (0004 teaches where the filter detect specific feature (e.g. lines, shapes, object) in the data; 00025 teaches complex feature such as shape and object/facial feature are detected as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TU et al (WO 2016/141282, IDS) in view of Arulkumar Subramaniam et al (NCC-Net: Normalized Cross Correlation Based Deep Matcher with Robustness to Illumination Variations).
Claim 10:
TU et al (WO 2016/141282, IDS) teaches the following
A method comprising: 
receiving an input image (00022 teaches input data, where data can be image, speech, genomic data and /or any other type of data)
using a trained artificial intelligence model to (00073 teaches the use of memory; claim 1 teaches trained convolutional neural network/artificial intelligence comprising a pool layer, where pooling layer is multiple pooling filters as taught in 00020):
obtain a plurality of feature maps from an input image, and identify a plurality of feature values of the input image by applying a plurality of filters of a pooling layer of the trained artificial intelligence model to the obtained plurality of feature maps of the input image (00027 teaches applying different pooling filters such as maximum pooling filter, average, stochastic which all output plurality of feature values on applied feature maps of the input image; 00056 teaches different/plurality of filters applied to individual portions of selected feature map 134).

TU et al (WO 2016/141282, IDS) teaches all the subject matter above, but not the following which is taught by Arulkumar Subramaniam et al (NCC-Net: Normalized Cross Correlation Based Deep Matcher with Robustness to Illumination Variations):
wherein the plurality of filters are moved on the plurality of feature maps to acquire a normalized cross correlation value between a partial area of the plurality of feature maps and the plurality of filters (page 1945 left column second paragraph teaches using normalized cross-correlations (NCC) applied on feature maps between input images over patches; page 1948 figure 2 teaches N filters each of size mxm operation on window size nxn through a search space, which is view as moving of the filters).
TU et al and Arulkumar Subramaniam et al are both in the field of image analysis, especially the use of neural network on feature maps with plurality of filters such that the combine outcome is predictable. 


Claim 11:
TU et al further teaches:
The method of claim 10, wherein 
each filter of the plurality of filters is applied to all of the plurality of feature maps (claims 20; 00027 teaches applying different pooling filters which all output plurality of feature values on applied feature maps of the input image).

Claim 12:
TU et al further teaches:
The method of claim 10,
wherein the plurality of filters of the pooling layer are updated based on the identified plurality of feature values of the input image (above teaches filters, feature values from input images; 00021 teaches backpropagation ask part of the learning convolution neural network, where back propagation improving machine learning, which is view as updating of the pooling layers).






Arulkumar Subramaniam et al further teaches:
The method of claim 10, wherein 
the plurality of feature values are identified based on a similarity between each of the plurality of feature maps and the plurality of filters (above teaches the plurality filter on plurality feature maps; page 1950 left column first paragraph teaches extract patch pairs that are similar and dissimilar patches).

Claim 14:
Arulkumar Subramaniam et al further teaches:
The method of claim 10, wherein 
the pooling layer further includes a Relu layer through which the plurality of feature maps pass (above teaches pooling layer and plurality of feature maps; page 1946 right column 2.3 Proposed architectures of Patch matching teaches the use of ReLu).

Claim 15:
Tu et al teaches the following subject matter:
The method of claim 14, wherein 
the plurality of feature values are identified as average values of each of the plurality of feature maps (00027 teaches applying different pooling filters such as maximum pooling filter, average, stochastic which all output plurality of feature values on applied feature maps of the input image).
Arulkumar Subramaniam et al further teaches:
that pass through the Relu layer (above teaches pooling layer and plurality of feature maps; page 1946 right column 2.3 Proposed architectures of Patch matching teaches the use of ReLu).

Claim 16:
Tu et al teaches the following subject matter:
The method of claim 10, wherein 
the plurality of feature maps are obtained by using a convolution layer included in the trained artificial intelligence model (0004 teaches convolutional neural network applied to data to yield a number of feature maps; 0006 teaches the same with training data where a convolutional kernel is applied).

Claim 17:
Tu et al teaches the following subject matter:
The method of claim 10, wherein 
a number of the plurality of filters is identified based on a number of the plurality of feature maps and a number of the plurality of feature values (0008 teaches the application of a filter to a portion of the selected feature map to output feature values such as maximum, average, and stochastic operations. 00046 further teaches the system 200 may apply number of convolutional kernels to training input data to generate plurality of feature maps that would output plurality of feature values).




Tu et al teaches the following subject matter:
The method of claim 10, further comprising:
classifying objects included in the input image based on the identified plurality of feature values (0004 teaches where the filter detect specific feature (e.g. lines, shapes, object) in the data; 00025 teaches complex feature such as shape and object/facial feature are detected as well).

Claim 20:
Arulkumar Subramaniam et al further teaches:
The method of claim 10, further comprising comparing the input image, as a first image indicated as f(x, y), with a second image indicated as t(x, y),
wherein x and y are coordinates of each pixel of the first image and the second image, and f(x, y) and t(x, y) are the values of pixels located on x and y in the first image and the second image, and
wherein a similarity between a normalization of the first image and the second image is measured through

    PNG
    media_image1.png
    30
    163
    media_image1.png
    Greyscale

x,y


wherein
n is a total number of the pixels of the first image and the second image,
/ and t are average values of the pixels of the first image and the second image, respectively, and
ofot is a standard deviation value of f and t (page 1945, 2.1 description of NCC equation 1 teaches this equation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over TU et al (WO 2016/141282, IDS) in view of Arulkumar Subramaniam et al (NCC-Net: Normalized Cross Correlation Based Deep Matcher with Robustness to Illumination Variations).
Claim 19:
TU et al (WO 2016/141282, IDS) teaches the following
A non-transitory computer-readable recording medium including a program that, when executed on at least one processor, performs a method including:
receiving an input image (00022 teaches input data, where data can be image, speech, genomic data and /or any other type of data); and
using a trained artificial intelligence model to (00073 teaches the use of memory; claim 1 teaches trained convolutional neural network/artificial intelligence comprising a pool layer, where pooling layer is multiple pooling filters as taught in 00020):
obtain a plurality of feature maps from an input image, and identify a plurality of feature values of the input image by applying a plurality of filters of a pooling layer of the trained artificial intelligence model to the obtained plurality of feature maps of the input image (00027 teaches applying different pooling filters such as maximum pooling filter, average, stochastic which all output plurality of feature values on applied feature maps of the input image; 00056 teaches different/plurality of filters applied to individual portions of selected feature map 134)i
NCC-Net: Normalized Cross Correlation Based Deep Matcher with Robustness to Illumination Variations):
wherein the plurality of filters are moved on the plurality of feature maps to acquire a normalized cross correlation value between a partial area of the plurality of feature maps and the plurality of filters (page 1945 left column second paragraph teaches using normalized cross-correlations (NCC) applied on feature maps between input images over patches; page 1948 figure 2 teaches N filters each of size mxm operation on window size nxn through a search space, which is view as moving of the filters).
TU et al and Arulkumar Subramaniam et al are both in the field of image analysis, especially the use of neural network on feature maps with plurality of filters such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. calculating plurality of features values) to know devices and/or method (i.e. applying plurality of filters on feature maps) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663